DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45-47, 49, 52-61, 63, and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006304866, as cited by applicant.

Regarding claim 45, the JP ‘866 reference teaches a vehicular lift comprising a support means, 1, and a means for securing an object, 30, to the support means, the support means being moveable between a loading position outside of a vehicle and a home/transit position inside the vehicle, wherein the means for securing is the primary means for securing the object in place within the vehicle, wherein the means for securing comprises one or more restraining means, wherein the restraining means is operable to secure the object to two locations at or about opposed end portions of the support means, and wherein the opposed end portions are the front and rear end portions of the support means, see figures 1, 2, and 8.

Regarding claim 46, the JP ‘866 teaches the means for securing holds the object securely in place as the support means moves between the loading position and the home/transit position, see abstract and figure 9.

Regarding claim 47, the JP ‘866 reference teaches the support means comprises a support surface, see figures 1, 2, and 9.

Regarding claim 49, the JP ‘866 reference teaches wherein additional means for securing are not required in the vehicle to secure the object in place within the vehicle, as the JP ‘866 reference does not teach further restraining means, see figures.

Regarding claim 52, the JP ‘866 reference teaches the restraining means are operable to releasably secure the object to the support means, the restraining means comprising mechanical fastening means provided between the support means and the object, see figures 8, 9, and 10.

Regarding claim 53, the JP ‘866 reference teaches the mechanical fastening means comprises a wheel chair docking station, see figure 9.

Regarding claim 54, the JP ‘866 reference teaches the support means supports wheel chairs, but does not teach the means comprises two or more births for supporting two or more objects.  It would have been obvious to one of ordinary skill in the art to increase the size of the platform to accommodate two wheel chairs, rather than just one, in order to enable two wheelchairs to be loaded into the vehicle, since a change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).

Regarding claim 55, the JP ‘866 reference teaches the vehicular lift further comprises a displacement mechanism, the displacement mechanism being operable to move the support means between a position outside of a vehicle and a home/transit position inside the vehicle, see figures 5-7.

Regarding claim 56, the JP ‘866 reference teaches the displacement mechanism comprises spaced apart elongate guide means fixed to the vehicle and parallel to the longitudinal axis thereof, movable elongate guide means movably mounted on the fixed guide means via bearing means facilitating the movement, carriage means movably mounted on and between the movable elongate guide means so as to be movable relative to both the fixed and movable elongate guide means, the support means being operably coupled to the carriage means, see figures 5-7.

Regarding claim 57, the JP ‘866 reference teaches the support means comprises a movable support platform, see abstract.

Regarding claim 58, the JP ‘866 reference teaches the displacement mechanism having bearing means and carriage means for movably mounting the movable support platform on the pair of spaced apart rails formed or attached with the chassis of the vehicle, see figures 5-7.

Regarding claim 59, the JP ‘866 reference teaches the bearing means and/or carriage means allowing the movable support platform to move between a position inside and outside of the vehicle, see figures 5-7.

Regarding claim 60, the JP ‘866 reference does not teach the vehicular lift further comprises a lifting mechanism, the lifting mechanism being operable to raise and/or lower the support means, see figures 3 and 4.

Regarding claim 61, the JP ‘866 reference teaches the vehicular lift comprises a drive means for moving the support means between the outside and the inside the vehicle, see figure 13.

	Regarding claim 63, the JP ‘866 reference teaches the drive means comprises a double acting hydraulic cylinder assembly, see figures 3 and 4.

Regarding claim 64, the JP ‘866 reference teaches a vehicle comprising a compartment, the vehicle further comprising a vehicular lift as claimed in claim 45, the vehicular lift comprising a support means and a means for securing an object to the support means, the support means being moveable between a loading position outside of the vehicle and a home/transit position inside the compartment of the vehicle, see figure 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006304866 in view of Gateau (US 4,671,730).
Regarding claim 62, the JP ‘866 reference does not teach a chain drive system.  Gateau teaches a vehicular lift with a chain drive system, 17, for moving the support means between outside and inside of the vehicle.  Since both the JP ‘866 reference and the Gateau reference teach similar vehicular lifts, it would have been obvious to one of ordinary skill in the art to replace the drive of JP ‘866 with the chain drive taught by Gateau in order to achieve the predictable result of reliably moving the support between the inside and outside of the vehicle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the applicant’s amendment new prior art to JP ‘866 had been applied.  This prior art teaches the applicant’s claimed invention, as such claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



20 April 2022